Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“the second island of the first conductive region is between the first island of the first conductive region and the island of the second conductive region” (claim 1);
“the conductor comprises an n-type conductively doped polysilicon” (claim 2);
“terminal of the diode comprises a second conductor formed concurrently with the first conductor” (claim 5), since terminal 71 in fig. 14 of Yamamoto is metal while conductor 22 is doped polysilicon, they cannot formed concurrently.
“the conductor is a p-type conductively doped polysilicon” (claim 7);
“the dielectric comprises a thermal oxide of the first island of the first conductive region” (claim 8);
“a Zener diode formed between the terminal of the diode and the second island of the first conductive region and a Zener diode formed between the terminal of the diode and the island of the second conductive region” (claim 9);
“the conductor is isolated from other conductive materials” (claim 11);
“the terminal of the diode is isolated from the conductor” (claim 12);
 “the conductor comprises a conductively doped polysilicon having a conductivity type selected from a group consisting of an n-type conductivity and a p-type conductivity” (claim 14);
“the first island of the first conductively doped region of the semiconductor forms a first electrode of a capacitor of the capacitor structure, and wherein the conductor forms a second electrode of the capacitor of the capacitor structure” (claim 16);
“the conductor forms a first electrode of a particular capacitor selected from a group consisting of a coupling capacitor, a decoupling capacitor and a storage capacitor, and wherein the first island of the first conductively doped region of the semiconductor forms a second electrode of the particular capacitor” (claim 18);
“an island of a region of p-type conductively doped silicon material separated from the second island of the first region of n-type conductively doped silicon material by a semiconductor material therebetween” (claim 21);
“the third region of n-type conductively doped silicon material is … in contact with the second island of the first region of n-type conductively doped silicon material” (claim 25); nor
	“a third region of n-type conductively doped silicon material is further in contact with a portion of a p-type semiconductor between the second island of the first region of n-type conductively doped silicon material and the island of the region of p-type conductively doped silicon material” (claim 26).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899